April 1, 1965

Honorable Ben Atwell, Chairman       Opinion No. C-411
Revenue and Taxation Committee
House of Representatives             Re:   Constitutionalityof
Austin, Texas                              House Bill 315, 59th
                                           Legislature,Regular
Dear I%. Atwell:                           Session.
       You ask the opinion of the Attorney General as to
whether House Bill 315, 59th Legislature, Regular Session,
is constitutional.
        This Bill Imposes a new tax
                  11     upon the first sale,
                  distributionor use of motor
                  fuel in this State for pro-
                  ducing or generating power
                  for the operation or propul-
                  sion of vessels on the water-
                  ways of this State, an excise
                  tax of five cents (54) per
                  gallon, or fractlonalpart
                  thereof so sold, distrtbuted
                  or used In this State . . . .'
The tax is collectedby each "distributor"'who makes a
first sale, distributionor use of motor fuel in this State
as provided in Article 9.30 of this Bill. The tax Is re-
ported and paid to the State by such distributor in the
same manner ‘Inwhich he reports and pays the present motor
fuel tax imposed by Chapter 9 of said Title 122A.




L/   Distributoris defined in Article 9.01(4) of the present
     motor fuel tax laws, same being Article 9.01(4) of Title
     122A, Taxation-General,of our Revised Civil Statutes.



                            -1941-
Honorable Ben Atwell,    Page 2 (C-411)


         This type
                 of excise tax has been held constitutional.
State   v. City of
                 El Paso, 143 S.W.2d 366, 135 Tex. 359 (1940).
See also Texas Constitution,Article VIII, Section 17.
       It Is, therefore,our opinion that House Bill 315 is
constitutional.

                         SUMMARY
                         -------

                     Rouse Bill No. 315 pending
                     before the 59th Legislature,
                     Regular Session, is consti-
                     tutional.
                                     Yours very truly,
                                     WAGGONER CARR
                                     Attorney General of Texas




WEA/fb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
John Reeves
Paul Phy
Milton Richardson
APPROVED FOR TEE ATTORNEY GENERAL
By: Stanton Stone




                                -1942-